                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION

                                NO. 5:20-cr-00180-D-1

UNITED STATES OF AMERICA ]
                         ]
          V.             ]                  ORDER TO RELEASE MEDICAL
                         ]                  AND MENTAL HEALTH RECORDS
ANTHONY RASHAD DAWSON ]                     FROM THE N.C. DEPARTMENT OF
                         ]                  CORRECTIONS


       This matter is before the court on defendant's motion to release medical and

mental health records from the North Carolina Department of Corrections for Defendant,

Anthony Rashad Dawson, (DOB 2/19/90, SSN xxx-xx.5785), to which the government

does not object. Upon finding that Dr. Kartayoun Tabrizi, who is performing the ordered

evaluation, needs said records, the motion is ALLOWED.

       All of Anthony Rashad Dawson's (DOB 2/19/90, SSN xxx-xx.5785) medical and

mental health records in the custody of the North Carolina Department of Corrections

shall be released to James S. Perry, Attorney at Law, P.O. Drawer 1475, Kinston, NC

28503-1475.

       Mr. Perry shall provide a copy of said records to Dr. Tabrizi and AUSA Blondel.

       SO ORDERED, this _:]__ day of April, 2021.




                                            Th�onorable James C. Dever III
                                            United States District Court Judge




     Case 5:20-cr-00180-D Document 67 Filed 04/07/21 Page 1 of 1
